

Exhibit 10.2



ETHANEX ENERGY, INC


2006 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Agreement”) is entered into effective as of
the date of grant set forth below (the “Date of Grant”) by and between ETHANEX
ENERGY, INC. (the “Company”) and the participant named below (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).
 

Participant: ______________________     Address:  ______________________  
______________________     Total Option Shares: 250,000     Exercise Price Per
Share: $1.00     Date of Grant:    September 1, 2006     Expiration Date: 
September 1, 2016 (unless earlier terminated pursuant to the Plan or grant
requirements set forth below)

      
1. GRANT OF OPTION.


The Company hereby grants to Participant an option (this “Option”) to purchase
the total number of shares of Common Stock of the Company set forth above (the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.


2. EXERCISE PERIOD.


(a) Provided Participant continues to be employed by the Company, the Option
shall become vested and exercisable as to the Shares as follows:



 
(i)
This Option shall not vest nor be exercisable with respect to any of the Shares
until the first anniversary of the Date of Grant set forth above.




(ii)    
On the first anniversary of the Date of Grant, the Option shall become vested
and exercisable as to 33.3% of the Shares.




(iii)   
On the second anniversary of the Date of Grant, the Option shall become vested
and exercisable as to 66.6% (an additional 33.3%) of the Shares.




(iv)          
On the third anniversary of the Date of Grant, the Option shall become vested
and exercisable as to 100% of the Shares.




--------------------------------------------------------------------------------



(v)          
Notwithstanding the foregoing, the Option shall become fully vested and
exercisable upon the Participant’s termination of employment: (i) by the
Participant for Good Reason (as defined in the Employment Agreement, dated on or
around August 3, 2006 (the “Employment Agreement”); (ii) by the Company for
reasons other than for Cause (as defined in the “Employment Agreement”); or
(iii) in connection with a Change in Control (as defined in the “Employment
Agreement”). (Whether a termination occurs in connection with a Change in
Control will be determined by the Committee in its sole discretion.)




(vi)         
If application of the vesting percentage causes a fractional share, such share
shall be rounded down to the nearest whole share.



Shares that are vested pursuant to the schedule set forth in Section 2 are
“Vested Shares.” Shares that are not vested pursuant to the schedule set forth
in Section 2 are “Unvested Shares.”


3. TERMINATION.


(a) If Participant’s employment with the Company is terminated by the
Participant for any reason other than Good Reason, then the Option, to the
extent (and only to the extent) that it would have been exercisable by
Participant on the termination date, may be exercised by Participant no later
than 1 month after the termination date, but in any event no later than the
Expiration Date. All Unvested Shares or any right or claim to such shares shall
be immediately forfeited as of the termination date.


(b) If Participant’s employment with the Company is terminated (i) in connection
with a Change in Control, (ii) by the Participant for Good Reason or (iii) by
the Company for reasons other than for Cause, then the Option shall, as provided
in Section 2(a)(v) above, become fully vested and exercisable upon the
Participant’s termination of employment and may be exercised by Participant (or
Participant’s legal representative) no later than 12 months after the
termination date, but in any event no later than the Expiration Date.


(c) If Participant’s employment with the Company is terminated by (i) death or
(ii) Disability, then the Option, to the extent that it is exercisable by
Participant on the termination date, may be exercised by Participant (or
Participant’s legal representative) no later than 12 months after the
termination date, but in any event no later than the Expiration Date. All
Unvested Shares or any right or claim to such Shares shall be immediately
forfeited as of the termination date.


(d) Notwithstanding anything in the Agreement or Plan to the contrary, if the
Participant is terminated by the Company for Cause, any unexercised portion of
the Option, whether vested or not, shall expire and any right, title or interest
in the Option or the Shares thereunder shall be forfeited as of the
participant’s termination date from the Company.


4. NO OBLIGATION TO EMPLOY.


Nothing in the Plan or this Agreement shall confer on Participant any right to
continue in the employ of, or other relationship with the Company or limit in
any way the right of the Company to terminate Participant’s employment or other
relationship at any time, with or without Cause.
 
(a) To exercise this Option, Participant (or in the case of exercise after
Participant’s death or incapacity, Participant’s executor, administrator, heir
or legatee, as the case may be) must deliver written notice of exercise to the
Company (the “Exercise Agreement”), which shall set forth, inter alia, (i)
Participant’s election to exercise the Option, (ii) the number of Shares being
purchased and (iii) any representations, warranties and agreements regarding
Participant’s investment intent and access to information as may be required by
the Company to comply with applicable securities laws. If someone other than
Participant exercises the Option, then such person must submit documentation
reasonably acceptable to the Company verifying that such person has the legal
right to exercise the Option and such person shall be subject to all of the
restrictions contained herein as if such person were the Participant.


-2-

--------------------------------------------------------------------------------


(b) This Option may not be exercised unless such exercise is in compliance with
all applicable federal and state securities laws, as they are in effect on the
date of exercise. The Exercise Agreement shall be accompanied by full payment of
the Exercise Price for the Shares being purchased in cash (including by check).
The Exercise Price must be paid in United States dollars, in cash or by personal
check payable to the order of the Company, at the time of purchase.


6. TAX WITHHOLDING.


Prior to the issuance of Shares upon exercise of the Option, Participant shall
pay, or make arrangements satisfactory to the Company regarding the payment to
the Company of, Applicable Withholding Taxes. The Participant may elect to
satisfy Applicable Withholding Taxes by (i) making a cash payment or authorizing
additional withholding from cash compensation, (ii) delivering Mature Shares
(valued at their Fair Market Value), or (iii) having the Company retain that
number of Shares (valued at their Fair Market Value) that would satisfy all or a
specified portion of the Applicable Withholding Taxes.


7. COMPLIANCE WITH LAWS AND REGULATIONS.


(a) The exercise of this Option and the issuance and transfer of Shares shall be
subject to compliance by the Company and Participant with all applicable
requirements of applicable securities laws. If at any time the Committee
determines that exercising the Option or issuing Shares would violate applicable
securities laws, the Option will not be exercisable, and the Company will not be
required to issue Shares. The Committee may declare any provision of this
Agreement or action of its own null and void, if it determines the provision or
action fails to comply with the short-swing trading rules. As a condition to
exercise, the Company may require the Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws.


(b) No person who acquires Shares under this Agreement may sell the Shares,
unless the offer and sale are made pursuant to an effective registration
statement under the Securities Act of 1933, as amended (the "Securities Act"),
that is current and includes the Shares to be sold, or an exemption from the
registration requirements of the Securities Act.
 
8. NONTRANSFERABILITY OF OPTION.


The Option may not be transferred in any manner other than by will or by the
laws of descent and distribution, and may be exercised during the lifetime of
Participant only by Participant or in the event of Participant’s incapacity, by
Participant’s legal representative. The terms of the Option shall be binding
upon the executors, administrators, successors and assigns of Participant.


9. PRIVILEGES OF STOCK OWNERSHIP.


The Participant shall not have any of the rights of a stockholder with respect
to any Shares until the Shares are issued to the Participant.


-3-

--------------------------------------------------------------------------------


10. INTERPRETATION.


Any dispute regarding the interpretation of this Agreement shall be submitted by
Participant or the Company to the Committee for review. The resolution of such a
dispute by the Committee shall be final and binding on the Company and
Participant.


11. ENTIRE AGREEMENT.


The Plan is incorporated herein by reference. This Agreement and the Plan
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between or among the parties hereto with
respect to the specific subject matter hereof.


12. NOTICES.


Any and all notices required or permitted to be given to a party pursuant to the
provisions of this Agreement shall be in writing and shall be effective and
deemed to provide such party sufficient notice under this Agreement on the
earliest of the following:


(a)  at the time of personal delivery, if delivery is in person;


(b)  2 business days after deposit with an express overnight courier;


(c)  3 business days after deposit by regular mail.


All notices not delivered personally shall be sent with postage and/or other
charges prepaid and properly addressed to the party to be notified at the
address set forth below on the signature lines of this Agreement, or at such
other address as such party may designate by one of the indicated means of
notice herein to the other parties hereto. Notices to the Company shall be
marked “Attention: Stock Plan Administration.”


13. SUCCESSORS AND ASSIGNS.


The Company may assign any of its rights under this Agreement. No other party to
this Agreement may assign, whether voluntarily or by operation of law, any of
its rights and obligations under this Agreement, except as expressly permitted
herein or under the Plan or with the prior written consent of the Company. This
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement shall be binding upon Participant and Participant’s
heirs, executors, administrators, legal representatives, successors and assigns.


14. NO LIMITATION ON RIGHTS OF THE COMPANY.
 
The grant of the Option does not and will not in any way affect the right or
power of the Company to make adjustments, reclassifications or changes in its
capital or business structure, or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.


-4-

--------------------------------------------------------------------------------


15. PLAN DOCUMENT CONTROLS.
 
The rights granted under this Agreement are in all respects subject to the
provisions set forth in the Plan to the same extent and with the same effect as
if set forth fully in this Agreement. If the terms of this Agreement conflict
with the terms of the Plan document, the Plan document will control.


16. GOVERNING LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the state of New York.
 
17. ACCEPTANCE.


The Participant hereby acknowledges receipt of a copy of the Plan and this
Agreement. Participant has read and understands the terms and provisions
thereof, and accepts the Option subject to all the terms and conditions of the
Plan and this Agreement. The Participant acknowledges that there may be adverse
tax consequences upon exercise of the Option or disposition of the Shares and
that Participant should consult a tax adviser prior to such exercise or
disposition.


18. FURTHER ASSURANCES.


The parties agree to execute such further documents and instruments and to take
such further actions as may be reasonably necessary to carry out the purposes
and intent of this Agreement.
 
19. TITLES AND HEADINGS.


The titles, captions and headings of this Agreement are included for ease of
reference only and shall be disregarded in interpreting or construing this
Agreement. Unless otherwise specifically stated, all references herein to
“sections” and “exhibits” shall mean “sections” and “exhibits” to this
Agreement.


20. COUNTERPARTS.


This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original, and all of which together
shall constitute one and the same agreement.


21. CODE SECTION 409A NOT TO APPLY.


It is the Company’s intention that Code Section 409A shall not apply to the
Option granted hereunder. The Exercise Price for each share subject to the
Option may never be less than 100% the Fair Market Value on the date the Option
is granted except in the case of adjustments permitted by the Plan, and there
shall be no deferral of compensation under the Option other than the deferral of
recognition of income until the later of exercise or disposition of the Option
under Section 1.83-7 of the Income Tax Regulations.


22. SEVERABILITY.


If any provision of this Agreement is determined by any court or arbitrator of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
such provision shall be enforced to the maximum extent possible given the intent
of the parties hereto. If such clause or provision cannot be so enforced, such
provision shall be stricken from this Agreement and the remainder of this
Agreement shall be enforced as if such invalid, illegal or unenforceable clause
or provision had (to the extent not enforceable) never been contained in this
Agreement. Notwithstanding the forgoing, if the value of this Agreement based
upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding.


-5-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate, effective as of the Date of Grant.

 


ETHANEX ENERGY, INC.
 
 
By:_______________________________
Albert W. Knapp, III
President and Chief Executive Officer
 
PARTICIPANT:
 
 
 
___________________________________



-6-

--------------------------------------------------------------------------------

